Citation Nr: 1225259	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disability evaluation for posttraumatic stress disorder (PTSD), prior to February 24, 2009.  

2.  Entitlement to an initial rating in excess of 70 percent disability evaluation for PTSD.

3.  Entitlement to a total rating based on individual unemployability (TDIU) solely due to PTSD, from April 21, 2009.  

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Veteran represented by:	Michael Roberts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1994, to include service in the Southwest Asia theater of operations, from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007, April 2009 and October 2009 rating decisions of the Waco, Texas, VA Regional Office (RO).  

The Board notes that the January 2009 rating decision shows that following the grant of service connection for PTSD, an initial 30 percent evaluation was assigned, effective January 30, 2002, and although the April 2009 rating decision reflects that evaluation was increased to 50 percent, effective February 24, 2009, an October 2009 rating decision reflects a 30 percent evaluation was in effect, prior to February 24, 2009.  Regardless, a 70 percent evaluation is being granted in this decision, effective January 30, 2002, and thus, there has been no prejudice to the Veteran.  

In June 2012, the Veteran was afforded a video-conference Board hearing before the undersigned Veterans Law Judge.  

The Board notes that the October 2009 rating decision reflects that a TDIU was granted based on the aggregate of the Veteran's service-connected disabilities, to include PTSD, effective April 21, 2009.  In addition, and while a March 2010 RO note indicates that the Veteran was appealing the effective date assigned for the award of the TDIU, at the June 2012 Board hearing, the Veteran, through his attorney, clarified that he was satisfied with the 70 percent rating for the period from February 24, 2009, to April 20, 2009, but instead contended that a TDIU was warranted due to the Veteran's psychiatric disability alone.  Transcript at 7-11 (2012).  Further, although he has not filed a specific claim for SMC, given the determinations below and the disability evaluations assigned to other service-connected conditions, the Board must adjudicate this issue.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the Board has identified the issues as reflected above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Since January 30, 2002, PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  

2.  On June 14, 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, indicated that he wished to withdraw any challenge to an evaluation in excess of 70 percent for the period from February 24, 2009, to April 20, 2009.

3.  Prior to April 20, 2009, the Veteran was employed in a full-time job and thus his service-connected PTSD did not preclude him from securing or following substantially gainful employment.

4.  Since April 21, 2009, the Veteran has been unemployable due solely to service-connected PTSD.  

5.  For SMC purposes, since April 21, 2009, the Veteran's PTSD disability satisfies the requirement of a "service-connected disability rated as total" and he has an additional service-connected disability ratable as 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 disability evaluation for PTSD are met, effective January 30, 2002.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for withdrawal of an appeal by the Veteran for an evaluation in excess of 70 percent from February 24, 2009, to April 20, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Effective April 21, 2009, the criteria for a TDIU due solely to PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

4.  Effective April 21, 2009, the criteria for special monthly compensation at the housebound rate are met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants an initial 70 percent schedular disability evaluation for PTSD, effective January 30, 2002, and grants a TDIU solely due to PTSD, as well as SMC at the housebound rate, effective April 21, 2009.  This represents a complete grant of the benefit sought on appeal.  See Transcript at 9-11 (2012).  Thus, a discussion of VA's duty to notify and assist is not necessary.  


I.  Higher Evaluation

This appeal stems from the assignment of a 30 percent disability evaluation, following a grant of service connection for PTSD, effective January 30, 2002, in a January 2009 rating decision.  The Board notes that an October 2009 rating decision increased the rating to 70 percent, effective February 24, 2009.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss.  

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score of 11 to 20 is defined as some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

In finding that a 70 percent evaluation is warranted during the entire appeal period, the Board has considered the GAF scores and the objective findings.  Comparing the Veteran's reported and documented symptoms of PTSD to the rating schedule, the Board finds that he manifests or more nearly manifests the behavioral elements of 70 percent disability due to PTSD.  

The Board notes that in addition to the GAF score of 39 reflected in an October 2002 VA treatment record, a March 2003 record notes clinically significant test scores indicative of PTSD with two critical items suggestive of potentially psychotic content with significantly elevated anxiety and dysthymic symptoms with a severe thought disorder, and clinically significant major depression.  Consistent with these findings is not only some disorganization noted in a May 2001 record, but also profound depression and PTSD resulting in an inability to work around other people as reported in a May 2003 treatment record and a GAF score of 39. 

In addition, an April 2003 record reflects compulsivity, and a slightly improved state in June 2003 was noted to be evidenced by the Veteran's ability to give 2 to 3 seconds of eye contact, at least twice.  Further progress in October 2003 was noted to have been measured from a couple of years earlier when he was virtually mute, and a November 2003 record reflecting a GAF score of 38 notes that he was slightly less depressed than in the previous four years when he was almost mute and catatonic.  The Board notes that an April 2001 record notes current vegetative signs and a restricted affected, as well as an uneven remote and recent memory with gaps, poor insight and highly limited judgment.  

In addition, records dated in March 2004 reflect the Veteran's report of having attempted suicide several months earlier, and an April 2004 record reflects a GAF of 38, noting that the Veteran had to take jobs with minimal interaction with others.  Records dated from June 2004 to September 2004 reflect that in addition, to increased doses of Risperdone, he was started on Prozac, and great communication difficulties and severe isolation were noted.  Additionally, an October 2004 record reflects the examiner's impression that paranoia, exhibited by avoidance of eye contact, was somewhat diminished based on the Veteran having taken some glimpses of the examiner's face, and another increase of Risperdone was noted.  

Difficulties maintaining personal hygiene and other basic activities of daily living were noted on VA examination in December 2007, particularly with bathing and showering, and a highly dysphoric mood and a restricted affect were reported.  In addition, depressive symptoms were noted to include sleep disturbance, anhedonia, depressed mood and feelings of worthlessness and hopelessness, while symptoms of anxiety were noted to include panic attacks, sleep disturbance, exaggerated startle response, intrusive thoughts, isolation and other avoidance behaviors.  The examiner reported that although the Veteran's speech was logical and goal directed, it was difficult to convince him to talk and that when he did speak he was unable to maintain eye contact.  In addition, and while gross examination indicated that short and long-term memory were within normal limits, it was noted that he was unable to solve simple abstract problems.  The examiner concluded that the signs and symptoms of the Veteran's depression and anxiety resulted in deficiencies in most areas, to include work, family, judgment, thinking and mood, noting that although the Veteran maintained employment as a custodian, it was unlikely that he would be able to find more fulfilling work, since most jobs required interaction with others, whereas the Veteran was entirely alone and unable to form lasting relationships with such a severely depressed mood that even speaking appeared to require immense effort.  

Further, on VA examination in February 2009, it was noted that while no psychiatric admissions had occurred since the last examination, such had been considered by the Veteran's current provider, and that individual psychotherapy was required since he had been determined to be too depressed to benefit from group-oriented PTSD specific therapy.  It was noted that the Veteran's rate of flow of speech was marked by continuous crying throughout the examination and increased to sobbing when discussing traumatic in-service stressors, and psychosocial functioning was described as very poor with significant functioning limitations in most role areas of functioning.  The examiner concluded that the Veteran had significant symptoms of PTSD in all clusters with an overall poor level of functioning due to PTSD symptoms resulting in a significant depressive disorder.  The report of examination reflects an Axis IV entry of virtually no functional role areas and a GAF of 45.  

Additionally, a September 2009 private psychiatric evaluation report reflects a GAF score of 18 due to severe PTSD and depression and notes that the Veteran had been unable maintain gainful employment.  His stream of mental activity was noted to be marked by losing track of what he was saying, difficulty keeping his mind on topic and difficulty completing even simple tasks around the house.  The examiner opined that it was unlikely that the Veteran would ever be able to return to work.  

In this case, the Board finds that a 70 percent disability evaluation is warranted for the entire appeal period, effective January 30, 2002.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met.  Consequently, the benefits sought on appeal are granted.  See Transcript at 7 & 10 (2012).  

As to the period from February 24, 2009, to April 20, 2009, the Veteran, through his attorney, indicated that he no longer wished to challenge the 70 percent rating for his PTSD.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Thus, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of (I) a single service-connected disability ratable at 60 percent or more, or as a result of (II) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The September 2009 private examination report reflects that the Veteran became unemployed as of April 20, 2009, and PTSD has been assigned a 70 percent disability evaluation throughout the appeal in this decision.  Thus, the Veteran meets the threshold criteria for TDIU consideration.  See 38 C.F.R. § 4.16(a).  In addition, the Board finds that since that date the Veteran has been unable to secure of follow a substantially gainful occupation a result of his service-connected psychiatric condition.  

In reaching this determination, the Board has considered the competent VA and private opinions, to include the February 2009 VA examiner's opinion to the effect that the significant limitations in most role areas of functioning due to PTSD resulted in an overall poor level of functioning with virtually no functional role areas.  Consistent with the February 2009 opinion is the September 2009 private psychiatric report reflecting a GAF of 18 and noting that the Veteran is unable to maintain gainful employment.  The doctor reported that the Veteran's mental activity was marked by losing track of what he was saying, that he had difficulty keeping his mind on topic and difficulty completing even simple tasks around the house and that he may not remember what day of the week it was, noting that it was unlikely that he would ever be able to return to work.  

Here, the evidence uniformly shows that the Veteran was employed on a full-time basis prior to April 21, 2009.  Thus, because the undisputed facts show that the Veteran was employed on a full-time basis prior to April 21, 2009, there is no entitlement under the law to a TDIU during this period, see Faust v. West, 13 Vet. App. 342, 356 (2000), and indeed, the Veteran does not contend otherwise.  In fact, as the June 2012 hearing, the Veteran's attorney acknowledged such.  

In this case, however, the evidence establishes that psychiatric symptoms alone are of such a severity to render the Veteran unable to secure or follow a substantially gainful occupation, effective April 21, 2009.  The evidence is in favor of the claim, and thus, a TDIU is warranted, effective April 21, 2009.  

III.  Special Monthly Compensation

Special monthly compensation (SMC) is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, that if a Veteran was awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this decision, a TDIU is granted solely due to his PTSD as it is of sufficient severity to alone produce unemployability.  The Board finds that although PTSD is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has an additional service-connected disability (i.e. tinea versicolor) that is independently rated at 60 percent, the criteria for SMC at the housebound rate are met as of April 21, 2009.  Thus, in light of the Court's decisions in Bradley and Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 21, 2009.  



ORDER

An initial 70 percent disability evaluation for PTSD, from January 30, 2002, is granted, subject to the law and regulations governing payment of monetary benefits.  

The appeal seeking an evaluation in excess of 70 percent for PTSD for the period from February 24, 2009, to April 20, 2009, is dismissed.

From April 21, 2009, a total disability rating based on individual unemployability, is granted, subject to the law and regulations governing payment of monetary benefits.  

From April 21, 2009, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


